Citation Nr: 1434677	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-21 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), also claimed as sleep disorder, to include as secondary to service-connected traumatic brain injury (TBI).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder not otherwise specified (NOS), depressive disorder NOS, generalized anxiety disorder (GAD), and posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been presented to reopen a service connection claim for a neck disability, diagnosed as spondylosis, herniated nucleus pulposus, and degenerative disc disease of the cervical spine, and if so, whether service connection may be granted.

4.  Entitlement to an initial compensable rating for scalp wound.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to June 1968, including in the Republic of Vietnam.  He subsequently served in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In March 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript has been associated with the claims file.

The Veteran claimed and the RO has adjudicated the issue of entitlement to service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Therefore, the Veteran's claim encompasses his diagnoses during the appeal period of anxiety disorder NOS, depressive disorder NOS, and GAD.  The Board has recharacterized the claim on appeal as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As discussed in further detail below, the Board is reopening the claim for service connection for a neck disability because new and material evidence has been received; however, as further development is needed prior to adjudication, the merits of the issue, as well as all of the other claims on appeal, are addressed in the REMAND portion of the decision below and the claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a December 2001 rating decision, the RO denied the Veteran's claim for service connection for a neck disability, and in a letter dated later that month, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the December 2001 rating decision relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of evidence already of record.


CONCLUSIONS OF LAW

1.  The unappealed December 2001 rating decision that denied service connection for a neck disability is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his previously denied claim of service connection for a neck disability.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

In this case, the Veteran did not file an NOD with the December 2001 rating decision that denied service connection for a neck disability and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 2001 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

Where, as here, a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  Moreover, where, as here, the prior final decision was an unappealed RO rating decision, the United States Court of Appeals for the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board must now consider whether new and material evidence has been submitted to reopen the previously denied claim.

In making this determination, the Board must review all of the evidence submitted since the last final rating decision.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  New evidence will raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Id. at 117.  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence submitted since the final decision includes a July 2011 medical opinion from a VA examiner stating that the Veteran's current "osteoarthritis of the neck is equally likely as not secondary to the motor vehicle accident" that occurred in service in 1964.  The basis of the final December 2001 denial was the absence of "medical evidence showing these disabilities were incurred while on active duty and a permanent residual or chronic disability resulted."  The July 2011 medical opinion was not previously submitted to agency decisionmakers and relates to an unestablished fact necessary to substantiate the claim.  It is therefore new and material.  Shade, 24 Vet. App. at 118.  The Board reopens the Veteran's claim of entitlement to service connection for a neck disability for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a neck disability; to this extent the appeal is granted.  


REMAND

I.  Initial compensable rating for scalp wound

In the February 2008 rating decision, the RO granted service connection for a scalp wound, assigning a noncompensable rating.  In March 2008, the Veteran submitted a timely NOD.  To date, however, the RO has not issued the Veteran a statement of the case (SOC) with respect to this claim.  As the Veteran timely filed an NOD and the RO failed to issue him an SOC, the matter remains pending and in appellate status until the benefit sought on appeal is granted, or a Board decision resolves the appeal.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

II.  Service connection claims

Relevant to all remanded claims, the Veteran's service treatment records (STRs) have not been associated with the claims file.  It appears that at least some STRs were available to the RO when some prior rating decisions were made, but there are no STRs currently associated with the claims file before the Board (with the exception of two pages submitted by the Veteran that reflect the jeep accident in 1964).  The Veteran has reported that he sought mental health treatment in service and had physical therapy for his neck in service.  Thus, a remand is necessary in order to obtain the STRs, as well as any service mental hygiene records that may be stored separately.

Further, it appears that there are other outstanding relevant treatment records.  A letter from the Houston Vet Center #711, dated in July 2010, stated that the Veteran has been treated at that facility since August 2006.  These records have not been obtained.  Additionally, a VA treatment record dated in March 2007 stated that the Veteran's anxiety disorder NOS was being followed by a private psychiatrist.  However, no private psychiatric treatment records have been obtained.  On remand, the Veteran should be asked to identify any additional private physicians and/or facilities where he received treatment for his claimed disabilities.  Any identified outstanding relevant treatment records should be obtained to the extent possible.

The Veteran was provided with VA PTSD examinations in February 2011 and November 2011.  While it appears that the Veteran has not met the full criteria for a diagnosis of PTSD, he has been diagnosed with anxiety disorder NOS, depressive disorder NOS, and GAD, and these are part and parcel of the Veteran's claim of entitlement to service connection for a psychiatric disorder under Clemons.  The February 2011 medical opinion diagnosed GAD and listed "history of combat" as an Axis IV psychosocial and environmental factor contributing to GAD.  Similarly, in a May 2005 VA treatment record, a VA psychiatrist listed "military experiences" as an Axis IV factor contributing to the diagnosis of anxiety disorder NOS.  The November 2011 VA examiner summarily stated that the Veteran's anxiety disorder NOS "is less likely as not related to his military experiences" but provided no rationale or explanation for this opinion.  The Board finds that a remand is necessary to provide a new VA psychiatric examination addressing the etiology of all psychiatric disabilities, including anxiety disorder NOS and GAD.  

Finally, the Veteran contends that his OSA, also claimed as sleep disorder, is secondary to his service-connected TBI.  The evidence shows he has been diagnosed with OSA since 1994.  At various times he has also been diagnosed with narcolepsy and hypersomnolence.  A December 2006 VA treatment record states that "his sleepiness is long standing after a head injury.  He has never been formally tested for the possibility of narcolepsy or idiopathic hypersomnolence."  A handwritten note in the margin of this treatment record suggests a diagnosis of narcolepsy in 1971.  The regulations at 38 C.F.R. § 3.159(c)(4) present a low threshold for the requirement that evidence indicate that the claimed disability may be associated with in-service injuries for the purposes of a VA examination.  In this case, the Board finds that the record does not contain sufficient evidence for the Board to make a decision on the claim.  Therefore, a remand is necessary to afford the Veteran a VA examination to address the etiology of any currently-diagnosed sleep disorder.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran an SOC with respect to his claim of entitlement to an initial compensable rating for scalp wound, to include notification of the need to timely file a Substantive Appeal to perfect his appeal.

2.  Ask the Veteran to identify any additional private providers who have treated him for neck disability, mental health, or sleep disorders.

3.  After securing any necessary authorization obtain all relevant treatment records from the Houston Vet Center #711 and any other identified providers.

4.  Obtain the Veteran's service treatment records and associate them with the claims file, physically or electronically.  Obtain any service mental hygiene records, physically or electronically from all appropriate facilities.  These records may have been stored separately from other service treatment records.  All attempts to secure these records, and any response received, must be documented.  If advised that the Veteran's records are unavailable, issue a Formal Finding of Unavailability and notify the Veteran of that fact and of the forms of evidence he may submit in lieu of his missing service records.

5.  Then, schedule the Veteran for an appropriate VA psychiatric examination to address the etiology of any currently-diagnosed acquired psychiatric disorder.  Inform the examiner that the claimed combat stressors are conceded.

The examiner should review the Veteran's claims file in conjunction with his examination.  After conducting a relevant examination of the Veteran, the examiner should:

a)  Identify all psychiatric disabilities found to be present at any point since August 2007.  A diagnosis of PTSD due to in-service stressors should be ruled in or excluded.

b)  For each diagnosis other than PTSD, including anxiety disorder NOS and/or GAD, state whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service, or is otherwise related to any disease or injury in service.  

An explanation for the conclusions reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed, to include a recitation of any missing facts necessary to render a non-speculative opinion.

6.  After associating all outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to address the etiology of any diagnosed sleep disorders.  The examiner should review the Veteran's claims file in conjunction with his examination.  After conducting any necessary tests, the examiner should:

a)  Identify any sleep disorders found to be present.

b)  For each diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the diagnosis:

i.  had its onset in service, or is otherwise related to any disease or injury in service; or 

ii.  was caused or aggravated, at least in part, by his service-connected traumatic brain injury.  

An explanation for the conclusions reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed, to include a recitation of any missing facts necessary to render a non-speculative opinion.

7.  Then readjudicate the claims.  If any action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


